DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-01-00271-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



BRIAN BUDD BANG,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
	Appellant is pro se on appeal.  Appellant has filed a signed motion asking this Court to
dismiss his appeal.  No decision having been delivered by this Court, the motion is granted, and the
appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered November 28, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.












(DO NOT PUBLISH)